DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

February 7, 2014

FROM:

Cindy Mann
Director

SUBJECT:

2014 Federal Poverty Level Standards

As required by Section 673(2) of the Omnibus Budget Reconciliation Act (OBRA) of 1981 (42
U.S.C. 9902(2)), the Department of Health and Human Services (HHS) updates the poverty guidelines
at least annually and by law these updates are applied to eligibility criterion for programs such as
Medicaid and the Children’s Health Insurance Program (CHIP). These annual updates are
accomplished by increasing the Census Bureau’s current official poverty thresholds by the relevant
percentage change in the Consumer Price Index for All Urban Consumers (CPI–U).
The 2014 guidelines reflect the 1.5 percent price increase between calendar years 2012 and 2013.
After this inflation adjustment, the guidelines are rounded and adjusted to standardize the differences
between family and household sizes. For a family or household of 4 persons living in one of the 48
contiguous states or the District of Columbia, the poverty guideline for 2014 is $23,850. Separate
poverty guideline figures are developed for Alaska and Hawaii, and different guidelines may apply to
the Territories. The guidelines can be found at http://www.gpo.gov/fdsys/pkg/FR-2014-0122/pdf/2014-01303.pdf.
To determine eligibility for Medicaid, CHIP, and advance payments of the premium tax credit
(APTC) and cost-sharing reductions (CSR) for the purchase of health coverage through the
Marketplace, states and the federal government generally use a percentage multiple of the guidelines
(for example, 133 percent or 185 percent of the guidelines) as allowed or mandated in relevant
authorizing legislation or program regulations. The Federally-facilitated Marketplace (FFM) will
begin using the 2014 FPLs for Medicaid and CHIP eligibility on February 10, 2014. In
accordance with section 36B of the Internal Revenue Code, eligibility for APTC and CSR will
continue to be determined using 2013 FPLs for all APTC and CSR for enrollment that is effective in
2014.
Included with this informational bulletin is the 2014 Dual Eligible Standards chart that displays the
new standards for the Medicare Savings Program categories. These standards are also available on
Medicaid.gov at http://www.medicaid.gov/Medicaid-CHIP-Program-Information/ByPopulation/Medicare-Medicaid-Enrollees-Dual-Eligibles/Seniors-and-Medicare-and-MedicaidEnrollees.html.
Please update your standards in accordance with this information. If you have any questions or need
additional information, please contact Judith Cash at 410-786- 4473 or Judith.Cash@cms.hhs.gov.

